Citation Nr: 0819725	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the veteran's service-connected lumbar spine 
strain disability.  

2.  Entitlement to a disability rating in excess of 
50 percent for the veteran's service-connected disability of 
panic disorder with obsessive-compulsive traits.  

3.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
May 1997.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio:  a June 2002 decision that denied claims for increased 
disability ratings and a December 2002 decision that denied 
entitlement to a total rating for compensation purposes due 
to individual unemployability.  

In April 2008, the veteran and his spouse testified at a 
personal hearing over which the undersigned Acting Veterans 
Law Judge.  

As discussed below, further development is necessary with 
respect to the veteran's claim for an increased disability 
rating for his panic disorder disability.  That issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  Since eligibility for TDIU is, in part, 
dependent upon the disability rating assigned for the 
veteran's service-connected panic disorder disability, that 
claim is inextricably intertwined with the panic disorder 
issue.  Thus, the issue of entitlement to TDIU is also 
REMANDED to the RO via the AMC, in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran's service-connected disability of lumbar 
spine strain is not manifested by muscle spasm, limitation of 
motion, or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour.  

2.  Even when the veteran's low back pain is considered, his 
low back disability does not result in functional loss 
consistent with or comparable to moderate limitation of 
motion of the lumbar spine 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected disability of lumbar 
spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.40, 
4.41, 4.71a and Diagnostic Codes 5235 to 5243 (2007); 
38 C.F.R. § 4.71a and Diagnostic Codes 5285 to 5295 (2003); 
38 C.F.R. § 4.71a and Diagnostic Codes 5285 to 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist 

VA has duties to notify and to assist claimants concerning 
the information and evidence needed to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159. VA must notify the claimant 
(and his or her representative, if any) of any information 
and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3)  that the claimant is expected to provide.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), also held that, as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The veteran did not receive proper notice before the 
June 2002 rating decision.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In April 2004, however, the veteran received a notice letter 
that complied with all of the notice requirements.  It 
described the evidence necessary to substantiate a claim for 
an increased rating, advised the veteran that evidence 
demonstrating a worsening or increase in severity of his 
disability was needed, identified what evidence VA had 
collected and was collecting, and explained what evidence 
(such as doctor's statements, treatment records, laboratory 
test results, or lay statements) might be helpful in 
establishing his claim.  In the April 2006 letter, the 
veteran was also notified of what evidence was necessary with 
respect to the rating criteria and the effective date of a 
rating.  It explained that ratings from 0 percent to 100 
percent could be assigned and that evidence of the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment would be considered in evaluating a disability.  
By inviting the veteran to present evidence of the manner in 
which the veteran's disability had become worse, the RO 
elicited evidence of how the service-connected disability 
impacted the veteran's daily life.  

After the April 2006 letter was sent, the veteran submitted 
additional evidence about the impact of his claimed 
disabilities on his daily life.  See Spouse's statement of 
August 2006.  He notified VA that he had no other information 
or evidence to give VA to substantiate his claim.  See 
August 2006 VCAA Notice Response.  His claim was thereafter 
readjudicated twice.  See December 2006 supplemental 
statement of the case (SSOC); May 2007 SSOC.  Thus, the 
veteran was not prejudiced by the delay in receiving all the 
required notice because he was able to present relevant 
evidence before his claim was readjudicated and he indicated 
that he had no further evidence to support his claim.  Since 
the veteran had a meaningful opportunity to participate in 
the adjudication process, the veteran was not prejudiced by 
the delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (which included his service 
treatment records), by obtaining his medical treatment 
records from VA facilities, by conducting two C&P 
examinations, and by providing him with an opportunity to 
present his own and his spouse's sworn testimony at a 
personal hearing.  


II.  Increased rating for lumbar spine strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  Here, since there 
is no evidence of an increase in the service-connected lumbar 
spine strain disability at any time during the relevant 
period, staged ratings are not warranted.  

The spine disability rating criteria have changed twice 
during the course of the claim.  Compare 38 C.F.R. § 4.71a 
(2002) (in effect at the time the veteran filed his claim in 
September 2001) with 38 C.F.R. § 4.71a (2003) (effective 
September 23, 2002) and 38 C.F.R. § 4.71a (2007) (effective 
September 26, 2003).  To determine if an increased rating is 
warranted, the Board will analyze all of the criteria for 
rating disabilities of the spine that would permit a rating 
higher than 10 percent, the general principles governing the 
rating of a disability of the musculoskeletal system and the 
doctrine of reasonable doubt.  

Not all of the diagnostic codes permitting a rating higher 
than 10 percent are applicable here, however, because the 
veteran's service-connected lumbar spine disability does not 
involve:  the cervical spine (38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5290 (2003)); ankylosis (38 C.F.R. § 4.71a, DCs 5286 to 
5289 (2002); 38 C.F.R. § 4.71a, DCs 5286 to 5289 (2003)); the 
sacro-iliac (38 C.F.R. § 4.71a, DC 5294 (2002); 38 C.F.R. 
§ 4.71a, DC 5294 (2003)); or intervertebral disc syndrome 
(38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, 
DC 5243 (2007)).  

Under the version of the regulations in effect at the time 
the veteran filed his claim as well as for the year preceding 
the filing date, and applicable to the entire rating period, 
a 20 percent rating is warranted if the lumbar spine strain 
is manifested by muscle spasm on extreme forward bending or a 
loss of unilateral lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 
(2002).  A 20 percent rating is also warranted under that 
version of the regulations if the service-connected 
disability is manifested by moderate limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  And a 
60 percent rating is warranted for the residuals of a 
fracture of a vertebra.  38 C.F.R. § 4.71a, DC 5285 (2002).  

Under the regulations in effect from September 23, 2002, 
forward, Diagnostic Codes 5285, 5292 and 5295 all contain the 
same rating criteria as in the prior version of the 
regulations.  38 C.F.R. § 4.71a, DCs 5285, 5292, 5295 (2003).  
Under the current version of the regulations, applicable to 
the period on or after September 26, 2003, a higher rating is 
warranted if the disability is manifested by:  forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a 
(2007).  

Moreover, a disability of the musculoskeletal system is 
primarily the inability, due to damage, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  Thus, functional loss due to pain and weakness must 
be considered in evaluating the disability because a part 
which becomes painful on use must be regarded as seriously 
disabled.  Id.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (disability ratings should reflect the veteran's 
functional loss due to fatigability, incoordination, 
endurance, weakness, and pain).  And the rating should 
reflect the condition of the veteran during flare-ups.  
DeLuca v. Brown, supra.  

In evaluating the veteran's current disability, it is helpful 
to review the history of the veteran's service-connected 
lumbar spine disability.  38 C.F.R. § 4.41 (in considering 
the residuals of injury it is essential to trace the medical-
industrial history of the disabled person from the original 
injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date).  During service, the veteran was in a 
motor vehicle accident so that in June 1984, he was treated 
for back discomfort secondary to motor vehicle accident, 
neurological exam grossly in tact.  In March 1985, as a 
result of a basketball game, he was treated for back injury.  
In May 1985, he was placed on light duty for one week due to 
a pulled back muscle.  In November 1984, he was treated for 
acute back strain with sciatic problems.  

At the time of his medical discharge based on panic disorder, 
the medical board did not diagnose any lumbar spine 
condition.  Immediately after discharge, the veteran filed a 
claim for service connection for lumbar spine strain.  In 
July 1997, the RO in Little Rock, Arkansas, granted service 
connection for a lumbar spine strain and assigned a 10 
percent disability rating effective from the day following 
discharge.  In evaluating his lumbar spine disability, it was 
not possible to measure the veteran's range of motion of the 
lumbar spine because he was wearing a leg cast at the time.  
The veteran was advised to notify the RO when the cast was 
removed so that he could be reexamined.  The RO also 
determined that there was a likelihood of improvement in the 
lumbar spine strain disability, so the assigned rating was 
not considered permanent and was subject to a future review 
examination.  

In September 1999, the veteran filed a claim for an increased 
rating for his lumbar spine strain disability.  X-rays and an 
MRI were taken and a compensation and pension (C&P) 
examination was conducted in September 1999.  The MRI was 
unremarkable with no significant stenosis of the spinal canal 
and no significant encroachment of nerve root.  The lumbar 
spine X-rays showed lumbar vertebral bodies of normal height 
and alignment, with a minimal disc space narrowing at L4-L5.  
The radiologist's impression was mild narrowing of the L4-L5 
disc space with an otherwise normal lumbosacral spine.  Upon 
examination, the C&P examiner found that the veteran had full 
range of motion of the lumbar spine.  The veteran did not 
exhibit ataxia or difficulty in ambulation.  The examiner 
could not palpate any active spasm of his lumbar musculature 
at the examination.  In October 1999, the Cleveland, Ohio, RO 
continued the veteran's 10 percent disability rating.  

The veteran was in a motor vehicle accident (MVA) in 
February 2001.  The reports state that his recreational 
vehicle turned over so that he landed on his back with the 
vehicle on top of him, sustaining an L2, 50 percent 
compression fracture.  For the period between the 
September 1999 C&P examination and the February 2001 MVA, 
there are no medical treatment records with respect to the 
veteran's lumbar spine strain.  At the May 2002 C&P 
examination, the veteran reported that before his 
February 2001 motor vehicle accident, he would occasionally 
twist his back out, rest in bed, and would recover back to 
his baseline function.  Occasionally, he had lower extremity 
radiation of his pain, but he stated that it was never a 
significant component of his disability.  He noted that his 
back would occasionally be irritated so that he would miss a 
few days of work, but overall he was functioning well.  

After his February 2001 MVA, the veteran filed the claim at 
issue in this appeal for an increased rating for his service-
connected lumbar spine disability.  The May 2002 C&P examiner 
noted that he wore a back brace and had significant back 
pain, requiring sustained-release morphine.  His lumbar spine 
was extremely tender, particularly in the L2 area.  He had 
very limited range of motion due to pain, but no radiation of 
pain.  He had sensation intact to light touch, bilaterally 
symmetric.  Straight leg raises caused him discomfort in the 
back, although it did not cause any radiation of pain 
consistent with sciatic complaints.  The X-rays revealed the 
L2 compression fracture of an approximate loss of 50 percent 
of body height and a slight progression of kyphosis, although 
mildly so.  

The veteran injured his back again in December 2001 when a 
steel beam frame filled with concrete fell toward him and in 
trying to get away from it, he fell off a ladder.  That 
injury caused radiating pain in his lower extremities.  See 
December 2001 Treatment notes by Dr. Massau.  The veteran re-
injured his back in July 2002, when he fell and rolled 
backwards down a hill.  See July 2002 Emergency Room report.  
The veteran began to experience greater radiating pain to his 
left lower extremity.  In June 2006, he underwent a 
thoracolumbar fusion of T11 to L5.  See June 2006 VA 
treatment notes and surgical report.  

Another C&P spine examination was conducted in July 2006.  
The examiner reviewed the claims folder, ordered X-rays, and 
conducted an examination.  He measured the veteran's range of 
motion as 30 degrees of forward flexion (40 degrees with 
pain), 20 degrees of extension (25 degrees with pain), 20 
degrees of bilateral lateral flexion, and 30 degrees of 
bilateral lateral rotation.  Vibratory sensation was intact 
but the veteran's sharp touch sensation was decreased on the 
lateral side of his left leg.  He could rise on his toes, 
rock back on his heels, and balance on either leg.  His 
reflexes were equal and intact bilaterally.  The X-rays 
revealed the pedicle screws and rod fixation from the 
June 2006 surgery with no loosening, infection or other 
complications.  There was a moderate compression fracture of 
L2 and mild disk space loss at L5-S1 associated with a 
transitional vertebra, including an anomalous lumbosacral 
joint on the left.  The C&P examiner diagnosed the veteran 
with lumbar strain and a fracture of L1, L3, and L3, with 
spinal stenosis status post thoracolumbar fusions with 
residuals of back pain.   

When it is not possible to separate the effects of a service-
connected condition and those of a non-service connected 
condition, such signs and symptoms must be attributable to 
the service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (no medical evidence separated the 
symptoms of two psychiatric conditions, only one of which was 
service-connected).  In this case, however, the May 2002 C&P 
examiner was asked to provide an opinion as to which symptoms 
were attributable to the service-connected lumbar strain 
disability.  His unequivocal response was that all of the 
lumbar spine symptoms exhibited at the May 2002 C&P 
examination were overwhelmingly caused by the L2 fracture 
from his February 2001 MVA.  He explained that the veteran's 
back condition was not a consequence of his earlier service-
connected lumbar spine strain whatsoever.  He noted that when 
he explained that to the veteran, the veteran agreed with 
that assessment, intuiting that his current (that is, 
May 2002) back problems were the consequence of his three-
wheeler accident.  Thus, for the period up to the veteran's 
May 2002 C&P examination, there is no evidence that his 
service-connected lumbar spine strain disability was 
manifested by symptoms described in the spine disability  
rating criteria for ratings higher than 10 percent.  

Nor does the record show that the veteran's service-connected 
lumbar spine strain disability increased in its severity 
after May 2002.  The July 2006 C&P examiner provided an 
opinion that the veteran's current back problems were 
unrelated to the veteran's service-connected lumbar strain.  
Despite the veteran's limitation of motion, the examiner 
noted that the veteran's range of motion was satisfactory 
considering his recent surgery.  He also provided an opinion 
that the veteran's unemployability was related to his post-
discharge accident and subsequent surgery, and not to his 
service-connected lumbar strain.  

Prior to the February 2001 MVA, the veteran was not 
manifesting symptoms that warranted a rating higher than the 
10 percent disability rating assigned to his service-
connected lumbar strain disability.  After his February 2001 
MVA, his symptoms, including functional loss due to pain, 
would have warranted an increased rating if they had been 
attributable to his service-connected disability or if it 
would have been impossible to separate the effects of his 
service-connected disability from the effects of the post-
service circumstances.  See Mittleider.  The two medical 
opinions in the record unequivocally provide that those 
symptoms were not related to his service-connected 
disability.  There are no medical opinions to the contrary in 
the record.  Thus, there is no evidence that his service-
connected disability manifested any symptoms to warrant a 
rating higher than the 10 percent rating assigned to his 
disability.  

Finally, this determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
service-connected low back impairment reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of an evaluation higher than 10 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  The disability does not 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations) or frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of these factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for the veteran's 
service-connected lumbar spine strain is denied.  


REMAND

At the April 2008 Board hearing, the veteran testified that 
his psychiatric disability had increased in severity.  Thus, 
VA is required to afford him a contemporaneous examination to 
assess the current nature, extent and severity of his 
psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  As such, the Board has no discretion and must remand 
this claim.  

The most recent VA treatment records are dated in 
January 2007.  Before scheduling the C&P examination, the 
RO/AMC should make arrangements to update the veteran's 
claims folder with all mental health treatment records dated 
from January 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
treatment facilities where he received 
mental health treatment from January 2007, 
and make arrangements to obtain any 
identified records.  

2.  Afford the veteran a VA psychiatric 
examination.  The claims folder should be 
made available and reviewed by the 
examiner.  All necessary tests should be 
conducted.  The examiner must comment on 
the extent and severity of his psychiatric 
impairment, to include the impact of the 
veteran's psychiatric disability socially 
and professionally, to include the extent 
to which it interferes with his ability to 
work.  He or she must assign a Global 
Assessment of Functioning Scale Score (GAF 
Score).  All findings and conclusions 
should be set forth in a legible report. 

3.  Readjudicate the veteran's psychiatric 
disability claim, and if not rendered 
moot, his claim for a TDIU.  Unless the 
benefits sought on appeal are granted in 
full, issue the veteran and his 
representative a supplemental statement of 
the case.  Allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


